Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 12 July 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 17.
My dear Wife.
Ghent 12. July 1814.

When I told you in my last Letter that the whole American Mission Extraordinary was here, I ought to have excepted Mr Carroll, and Mr Todd who are still lingering at Paris—Mr Carroll is attached to the mission as private Secretary to Mr Clay, and Mr Todd is of this Legation as he was of the former, a Gentilhomme d’Ambassade, quite independent in his movements, and very naturally thinking Paris, a more agreeable residence than Ghent; notwithstanding the Bon mot of Charles the 5th: which the good People of this City delight to repeat—That he would put Paris into his Glove.
We are all in perfect good understanding and good humour with one another, and fully determined if we stay here long enough to make a removal from the Inn where we now all lodge, expedient, to take one house, and live together—All the attachés, are now upon such a footing of Independence that some of them may perhaps leave us, and return home in the John Adams—I think it more probable however that they will await the issue, which I still think will not be long delayed. Scarcely an hour passes without accumulating Evidence to my Mind that our Antagonists are fully resolved not to make Peace this time; notwithstanding which, I live in Hope, and trust in God. I must at the same time acknowledge that none of my Colleagues agree with me in opinion that our stay here will be short—They calculate upon three or four Months at least, and incline even to the prospect of passing the Winter here, which I hold to be utterly impossible—I mention it to you now, because it was since I wrote you last that the first idea has been suggested, and because, if upon the arrival of the British Commissioners there should be a rational ground for the belief that we shall pass the winter here, I shall then propose to you, to take your passage in the first good vessel bound from Cronstadt to Amsterdam or Rotterdam, to break up altogether our establishment at St: Petersburg, and to come with Charles and join me here—We should then have it at our option in the Spring to return to St: Petersburg or to America. I am however so far from entertaining any expectation of wintering here, that I only speak of it now, that if such should eventually be the result, the notice may not come too suddenly upon you. I shall not leave you an hour in suspense, after having any thing ascertained upon which I myself can depend.
We continue to have a constant supply of American visitors, but as, after all, Ghent is not the most fascinating place for a long residence, many of our Countrymen seem to come here only to see how we look, and take their departure for elsewhere—Mr Edwards and Mr Howland, are already gone to Paris, but have been succeeded by two others, whose names I have not discovered, but who are undoubtedly Yankeys.—We have now here, Captain Jones of the Neptune, with Young Nicholson and Dr: Lawton—Mr: Russell’s son George too, found his school at Amsterdam so tiresome that he has prevailed upon his father to let him come here—I remember what a Dutch School at Amsterdam was thirty-four years ago, enough to sympathize with George; but he appears to me so fine a boy, and to be at an age when time is so important, and instruction so vital to his hereafter, that I think his danger is of finding his father too indulgent.
Speaking of indulgence brings to my mind what you say of Charles—I distinctly perceive the young Gentleman’s address, in urging to you, my superior indulgence, and in pleading for your’s by his extraordinary love for me in my absence—My own opinion is that I am not quite so indulgent as you, but that the difference between us is very small—scarcely enough to be perceptible and that we are both indulgent to excess—And if there must be error in Education, I had rather it should be that, than on the side of severity. We cannot reproach ourselves that Charles’s Education has been neglected, and he is perhaps in point of instruction a little before the ordinary acquirements of other Children of his age—This has had the common effect of making him conceited, and there is a fund of obstinacy in his natural disposition, which often requires to be controuled by absolute parental authority—It is by exercising this, perhaps more inflexibly than you find yourself willing to do, that you will correct any impertinent under-estimate of the sex which he may discover, and which it is highly necessary to his own welfare to have corrected.
Captain Angus and Jones, and the other Americans now here dined with us yesterday; and to my no small mortification Mr Bayard remembered and toasted the day. It was however done by him with so good a disposition that I took it as kindly as it was meant—He has uniformly been since our arrival here in the most friendly humour, and we appear all to be animated with the same desire of harmonizing together.
We have received from Mr Irving, an answer to our Letter requesting him to make application to the British Admiralty for a Cartel, for the John Adams to return to the United States—He will apply for it he says, immediately—He writes further in a private letter of 5. July to Mr Hughes, that he believes, though he has no positive information, that the British Commissioners are off. We have reason therefore to expect them every hour.—There is an account from England, that our frigate Essex was taken near Valparaiso on the 28th: of March last, by the British frigate Phebe, and Sloop of War Cherub; after an action of an hour and a half—That the Essex had 153 men, and four officers killed and wounded—That the Phebe had six men killed and four wounded, and that the loss on board the Cherub was severe. That the action was fought in sight of the Coast, and the news carried by express across the Land to Buenos Ayres, from whence it was brought in ten weeks, by an English vessel to Guernsey; and was transmitted thence by the agent of Lloyd’s Coffee–house to London—The Morning Chronicle of 5. July says that the news is confirmed by an American Cartel arrived at Gothenburg.—If this be true you must have heard of it before this at St: Petersburg. We have been and still are expecting the arrival of a Cartel at Gothenburg; but have no notice of it, other than this paragraph in the Morning Chronicle.
Mr Harris sailed from Harwich for Gothenburg the 28th: of June, so that he can hardly yet be arrived in Russia—I wrote to him by the last Post, and differing from him very much in the opinion which he had pretty peremptorily given me that our Negotiation had much better have been at London, I have been I believe equally peremptory in my answer—I know not whether he will mention it to you—I am conscious of all my presumption in differing from him, who by his intimacy with Count Munster, the Prince Regent’s friend and Companion, and his immense means of information derived from all the other great characters whose acquaintance he cultivated in London, was so much better au fait of all the secrets of the British Cabinet than it was possible for me who cultivate the acquaintance of no great characters any where, and who have not been in London to enjoy the intimacy of Count Munster, to be; but the very idea, that the issue of our Negotiation could be dependent upon the place, where it should be held, is a diplomatic flight so far beyond the ken of my visual orb, that I can no more discern it than if I was blind—For my part I believe Ghent better than London, and that Gothenburg was better than Ghent; not that there would be any difference in the last result, but because our Government very properly chose we should not go to London; and because if we had treated at Gothenburg the negotiation would in all probability, have been now terminated.—Mr Harris will give you the Account of his interview with the Emperor Alexander at London; together with Mr Gallatin—And the Emperor himself must now soon be at home.
I have hardly room to give my Love to Charles, and assure you how devotedly I am yours
A.